Case 2:19-cv-12371-SDW-LDW Document 10 Filed 01/27/20 Page 1 of 2 PagelD: 46

oO O OO NN OO oO FF wD KN =

RO RO RO DN KN HO NHB NYO NDB HS | 2 FS |S Bae ae ao me
on om on FF WD NY |- FO OO WD N OO OD FR WHO DN =

Lynn Awkward
80 W. Passaic Ave "
Bloomfield, NJ 07003

 

1020 JAN 27 A 10 17

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

LYNN AWKWARD, No. 2:19-12371-SDW-LDW
Plaintiff,
vs. Hearing date: January 30, 2020

STATE OF NEW JERSEY and
DAVID P. CARROLL,

Defendants.

 

 

 

REASON CONTRARY TO DISMISSAL

COMES NOW Piaintiff Lynn Awkward and requests the Court to not dismiss for
failure to prosecute.

On June 11, 2019 this Court granted Plaintiff leave to amend the complaint.

On June 24, 2019 Plaintiff filed the amended complaint.

On June AY, 20) 4 Defendants were properly served with the amended
complaint.

On September 3, 2019 Plaintiff requested that the clerk enter default against the
Defendants for failing to file an answer or otherwise plead to the amended complaint.

On September 5, 2019 the clerk advised Plaintiff that the case is dismissed.

 
Case 2:19-cv-12371-SDW-LDW Document 10 Filed 01/27/20 Page 2 of 2 PagelD: 47

Go Oo ON OO oO KR HD fS =

NO RO RN DR PDO DN PN PDP PDP =| =| ee | mr oor or ool ek
oO nN DO oO F WO YO FF FD Oo WD NN DO OM BR WH DB =

 

It is Plaintiffs contention that the Court granted leave, the Defendants failed to
plead, and therefore the case is not dismissed as there is no Court decision to that
effect.

Plaintiff hereby requests that this Court clarify the record, act on the Request for
Default, and not dismiss for failure to prosecute. Plaintiff is waiting on the Court’s ruling
and response.

Respectfully submitted this 277 dayof_ Se nua 4. 2020.

Ue Nudes)

Lyn Awkward, Plaintiff

 

Christopher S Newkirk
Notary Public of New Jersey
Commission Expires 4/12/2023
1D Number: 2432585

 
